


Exhibit 10.7
TRANSITION SERVICES AGREEMENT
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), effective as of January
1, 2014 (the “Effective Date”), is made and entered into by and among WELLS CORE
OFFICE INCOME REIT, INC., a Maryland corporation (the “Company”), WELLS CORE
OFFICE INCOME OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“OP”), and WELLS REAL ESTATE FUNDS, INC., a Georgia corporation (“Wells REF”).
Certain capitalized terms shall have the meanings given to such terms in Section
1 hereof.
W I T N E S S E T H:
WHEREAS, the Company is the general partner of the OP and conducts all of its
business and makes all investments through the OP;
WHEREAS, the Company is now self-managed as a result of its hiring of the
Targeted Personnel (as defined in the Transition to Self-Management Agreement
dated as of November 26, 2013 (the “Transition Agreement”)) to direct and
perform the day-to-day business affairs of the Company;
WHEREAS, the Company and Wells Core Office Income REIT Advisory Services, LLC
(formerly known as Wells Real Estate Advisory Services III, LLC) (“Advisor”),
which is owned and controlled by Wells REF, were parties to that certain
Advisory Agreement (the “Advisory Agreement”) effective as of June 11, 2013,
which agreement has now terminated, and the parties hereto, together with
Advisor, remain parties to the Transition Agreement and certain related
agreements;
WHEREAS, the Company and the OP desire to avail themselves of the experience,
sources of information and advice of Wells REF and its Affiliates and designees
to assist the Company in a successful transition from being externally managed
to being self‑managed and to have Wells REF and its Affiliates undertake the
services hereinafter set forth, for the time period and at the request and
subject to the supervision of the Company, all as provided herein; and
WHEREAS, Wells REF is willing to undertake to render such services upon the
request and subject to the supervision of the Company, on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Advisor. As such term is defined in the recitals of this Agreement.
Advisory Agreement. As such term is defined in the recitals of this Agreement.
Affiliate or Affiliated. An Affiliate of another person includes only the
following: (i) any person directly or indirectly controlling, controlled by, or
under common control with such other person; (ii) any person directly or
indirectly owning, controlling or holding with the power to vote 10% or more of
the outstanding voting securities of such other person; (iii) any legal entity
for which such person acts as an executive officer, director, trustee or general
partner; (iv) any person 10% or more of whose outstanding voting securities are
directly or indirectly owned, controlled, or held, with power to vote, by such
other




--------------------------------------------------------------------------------




person; and (v) any executive officer, director, trustee or general partner of
such other person. An entity shall not be deemed to control or be under common
control with an advisor-sponsored program unless (a) the entity owns 10% or more
of the voting equity interests of such program or (b) a majority of the board
(or equivalent governing body) of such program is comprised of Affiliates of the
entity.
Board of Directors or Board. The Board of Directors of the Company as of any
particular time.
Cause. With respect to the termination of this Agreement, (i) fraud, criminal
conduct, willful misconduct or willful or grossly negligent breach of fiduciary
duty; or (ii) a material breach of this Agreement, including the failure by the
Company or its Affiliate to make timely payments of the Consulting Fee hereunder
provided that (a) the breaching party does not cure any such material breach
within twenty (20) days of receiving notice of such material breach from the
other parties, or (b) such material breach is not of a nature that can be
remedied within such period. “Cause” shall also include the filing of a
voluntary petition for an order of relief under the federal bankruptcy code, as
the same may be amended, so as to take advantage of any insolvency laws or file
an answer admitting the general obligations of a bankruptcy petition.
Company. As such term is defined in the preamble of this Agreement.
Confidential Information. The term “Confidential Information” means all
nonpublic and proprietary information relating to (i) the Company, the OP and
their respective Affiliates or (ii) Wells REF and its Affiliates, as applicable.
Consulting Fee. As such term is defined in Section 6(a) of this Agreement.
Director. A member of the Board of Directors.
Effective Date. As such term is defined in the preamble of this Agreement.
Independent Directors. The term “Independent Director” shall mean a Director who
satisfies the independence requirements under the rules and regulations of the
New York Stock Exchange as in effect from time to time.
OP. As such term is defined in the preamble of this Agreement.
Termination Date. The date of termination of this Agreement.
Transition Agreement. As such term is defined in the recitals of this Agreement.
Wells REF. As such term is defined in the preamble of this Agreement.
2.    Appointment. Each of the Company and the OP hereby retains Wells REF to
provide consulting, support and transitional services to them on the terms and
conditions set forth in this Agreement, and Wells REF hereby accepts such
appointment. Each of the Company and the OP agree that this appointment does not
render Wells REF an advisor to the Company because, among other reasons, the
Company’s employees are the persons responsible for directing and performing the
day-to-day business affairs of the Company.
3.    Duties of Wells REF. As requested by the Company, Wells REF, either
directly or by engaging an Affiliate, shall provide consulting, support and
transitional services to the Company as set forth on Schedule A hereto. Wells
REF may delegate any of the foregoing duties to any person so long as Wells REF




--------------------------------------------------------------------------------




or any Affiliate remains responsible for the performance of such duties.
4.    Obligations of the Company and the OP. The Company and the OP shall, to
the extent the Company deems necessary and appropriate to enable the provision
of such consulting, support and transitional services by Wells REF and its
Affiliates and designees, use commercially reasonable efforts to, in accordance
with applicable law: (i) provide timely responses to any information requested
by Wells REF and its Affiliates and designees; (ii) provide access to the
Company’s and the OP’s facilities, employees, assets and information and records
as reasonably requested by Wells REF and its Affiliates and designees; and (iii)
obtain and maintain all hardware and other equipment, leases and contracts in
the ordinary course of business consistent with past practice. Wells REF and its
Affiliates and designees, when on the property of the Company or the OP or when
given access to any equipment, computer, software, network or files owned or
controlled by the Company or the OP, will conform to, and abide by, the
reasonable policies and procedures of the Company and the OP concerning health,
safety, security, confidentiality and privacy which have been made known to
Wells REF or its applicable Affiliates or designees in advance. Wells REF and
its Affiliates shall also keep strictly confidential and shall not disclose to
any third party (except as required by law) or use, other than for purposes of
providing the services under this Agreement, any Confidential Information of the
Company. Wells REF and its Affiliates and designees shall be entitled to rely
conclusively on, and will not be in breach or default under this Agreement or
have any liability to the Company solely for relying upon, any instruction,
notice, certificate, instrument, report or other paper or document which the
Company or any authorized person acting on its behalf provides to Wells REF or
its Affiliates or designees, including any instructions and other information
provided by the Board, in connection with the performance of the Company’s
obligations under this Agreement.
5.    Obligations of Wells REF. The performance of services pursuant to this
Agreement shall be consistent with the standards applicable under the Advisory
Agreement and consistent with past practice of the provisions of services
thereunder, and Wells REF shall maintain sufficiently skilled personnel during
the term of this Agreement to ensure that Wells REF performs under this
Agreement satisfactorily, including the retention of any third-party contractors
retained in accordance with Section 3 hereof. To the extent that Wells REF
retains independent contractors to perform duties that it is required to perform
under this Agreement as a result of Wells REF or its Affiliates having a reduced
number of skilled personnel available to provide such services, then Wells REF
shall be responsible for the cost of such independent contractors.
Notwithstanding the foregoing, the parties acknowledge and agree that the scope
of services to be provided by Wells REF and its Affiliates hereunder include
services considered outside the scope of the Advisory Agreement and is limited
to the services set forth on Schedule A hereto, which are substantially less
than the day-to-day management services provided pursuant to the Advisory
Agreement.
6.    Fees. Commencing on the Effective Date, Wells REF shall be entitled to
receive a consulting fee in consideration for the services rendered under this
Agreement in an amount equal to $51,267 per month (the “Consulting Fee”). The
Consulting Fee shall be payable monthly in arrears by the Company in cash.
7.    Expenses.
(a)    In addition to the compensation paid to Wells REF pursuant to Section 6,
the Company or the OP shall pay directly or reimburse Wells REF for any
third-party expenses paid or incurred by Wells REF and its Affiliates on behalf
of the Company or the OP in connection with the services it provides to the
Company pursuant to this Agreement; provided, however, that Wells REF shall
obtain the Company’s or the OP’s written approval prior to incurring any
third-party expenses for the account of, or reimbursable by, the Company or the
OP. In the event that Wells REF does not obtain the Company’s or the OP’s
written approval prior to incurring any third-party expenses for the account of,
or reimbursable by, the Company or the OP, Wells REF shall be responsible for
the payment of any fees paid to, and expenses incurred by, a third-party




--------------------------------------------------------------------------------




consultant engaged by Wells REF to perform services otherwise required to be
provided by Wells REF.
(b)    Notwithstanding anything else in this Agreement to the contrary, the
Company shall not be required to reimburse Wells REF for any administrative
service expenses, including Wells REF overhead, personnel costs and costs of
goods used in the performance of services hereunder.
(c)    Expenses incurred by Wells REF on behalf of the Company or the OP and
payable pursuant to this Section 7 shall be reimbursed no less than monthly to
Wells REF. Wells REF shall deliver a statement within twenty (20) days of the
end of any calendar month documenting the expenses of the Company during such
month which are to be reimbursed pursuant to this Section 7 and shall also
deliver such statement to the Company within twenty (20) days of the Termination
Date.
8.    Other Activities of Wells REF. Nothing herein contained shall prevent
Wells REF or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
persons (including other real estate investment trusts) and the management of
other programs advised, sponsored or organized by Wells REF or its Affiliates;
nor shall this Agreement limit or restrict the right of any director, officer,
employee or stockholder of Wells REF or its Affiliates to engage in or earn fees
from any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association. Wells REF and
its Affiliates may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein.
9.    Relationship of Wells REF and Company. The Company and the OP, on the one
hand, and Wells REF, on the other hand, are not partners or joint venturers with
each other, and nothing in this Agreement shall be construed to make them such
partners or joint venturers or impose any liability as such on either of them.
10.    Term. The term of this Agreement shall commence on the Effective Date and
shall continue until June 30, 2014 unless otherwise terminated in accordance
with this Agreement. Notwithstanding the foregoing, this Agreement may be
terminated: (i) by the Company immediately for Cause; (ii) by Wells REF
immediately for Cause; or (iii) by the Company or Wells REF upon ninety (90)
days’ prior written notice without Cause, which notice may not be given prior to
January 31, 2014.
11.    Assignment to an Affiliate. This Agreement may be assigned by Wells REF
to an Affiliate with the approval of the Board, including a majority of the
Independent Directors. Wells REF may assign any rights to receive fees or other
payments under this Agreement to an Affiliate without obtaining the approval of
the Board. This Agreement shall not be assigned by the Company or the OP without
the consent of Wells REF, except in the case of an assignment by the Company or
the OP to a corporation or other organization which is a successor to all of the
assets, rights and obligations of the Company or the OP, as the case may be, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company and the OP is bound by this
Agreement.
12.    Office Space.
(a)    In addition to its duties under this Agreement, during the period
commencing on the Hire Date (as defined in the Transition Agreement) and ending
on the earlier of the Office Space Termination Date (as hereinafter defined) and
June 30, 2014 (the “Office Term”), Wells REF shall make available to the
Company, the OP and those Targeted Personnel (as defined in the Transition
Agreement) actually hired by the Company or the OP and such other personnel as
the Company or the OP may determine (the “Onsite Employees”) certain on-site
space and services in the offices of Wells REF located at 6200 The Corners
Parkway, Norcross, GA 30092 (the “Offices”).




--------------------------------------------------------------------------------




(b)    During the Office Term, Wells REF shall provide the Onsite Employees with
fully furnished offices or cubicles that are the same or comparable to the space
occupied by the Onsite Employees prior to the Hire Date, and shall further
provide the Onsite Employees with the following services and access: (i) keys,
swipe cards or passcodes to enable the Onsite Employees to access the Offices,
both during regular business hours and after hours on weekends, holidays and
evenings; (ii) access to, and use of, common areas, including, without
limitation, copy centers and supply rooms, break rooms or cafeterias, file rooms
(including the right to utilize file space), elevators, stairwells, hallways,
restrooms and reception areas; (iii) access to, and use of, amenities made
available to Wells REF employees from time to time, such as beverage services;
(iv) access to parking lots and use of walkways, paths and other exterior areas
to which others working in the Offices have regular access; (v) assistance or
support of security guards, IT "help desk" personnel, general office management
personnel, administrative personnel delivering mail, supplies, facsimiles or
packages or performing copying and other document management services or
otherwise providing administrative support; (vi) use of conference rooms in
common with Wells REF employees and all whiteboards, smart boards, presentation
easels, and audiovisual equipment therein and all supplies customarily found
therein; (vii) telephone and computer equipment at least comparable to that
being used by the On-Site Employees prior to the Hire Date and use of printers,
copiers, facsimile machines and other office equipment available to Wells REF
employees in the Offices from time to time, including, without limitation, all
paper, toner, ink cartridges and other supplies necessary or appropriate for the
proper use and operation of the foregoing, and all office supplies generally
made available to Wells REF employees in the Offices; (viii) regular cleaning
and maintenance of offices and work areas occupied by OnSite Employees
consistent with those services provided with respect to those areas of the
Offices occupied by Wells REF employees; and (ix) electric, water and other
utility services consistent with those supplied to the Offices prior to the Hire
Date; and (x) office maintenance and repair services consistent with those
services supplied to the Offices prior to the Hire Date and consistent with
those services provided to areas of the Offices occupied by Wells REF employees
after the Hire Date. Except as otherwise provided in Section 12(c), the
foregoing shall be made available at Wells REF’s sole cost and expense
consistent with past practice in the ordinary course of business. The office
space and services provided by Wells REF pursuant to this Section 12(b) shall be
referred to in this Agreement as the “Onsite Services”
(c)    During the Office Term, in consideration for the OnSite Services, the
Company shall pay to Wells REF monthly rent in the amount of $4,552 (the
“Rent”), which Rent shall be paid no later than the fifth (5th) day of each
calendar month during the Office Term.
(d)    During the Office Term, the Company and the OP shall take reasonable
care, and shall require that the OnSite Employees take reasonable care, of the
condition of all portions of the Offices utilized or accessed by OnSite
Employees.
(e)    Each of the Company and the OP, on one hand, and Wells REF, on the other
hand, has interest in the confidentiality of its own Confidential Information.
Nothing in this Section 12 will be deemed to give either party any right of
access to Confidential Information of the other party. If one party receives or
otherwise acquires any Confidential Information of the other party as a result
of the office sharing arrangement in this Section 12, then the receiving party
shall: (i) immediately notify the other party; (ii) keep such Confidential
Information strictly confidential and not use such information or discuss it
with any third party (except as may be required by law); and (iii) promptly
return such Confidential Information to the other party.
(f)    The Company may terminate this Section 12 (except Section 12(e) which
shall survive the termination or expiration of the OnSite Services and the
Agreement) and its right to receive the OnSite Services upon thirty (30) days’
prior written notice to Wells REF. The date of any such termination or such
other date as may be specified in the written notice to Wells REF shall be
referred to in this Agreement as




--------------------------------------------------------------------------------




the “Office Space Termination Date.” The Company shall not be required to pay
Rent with respect to any period after the Office Space Termination Date. Any
termination of this Section 12 and the OnSite Services shall not constitute a
termination of the Agreement.
(g)    During the Office Term, Wells REF may, upon no less than sixty (60) days’
prior written notice, relocate the OnSite Employees to a different location in
the 6200 The Corners Parkway building so long as (i) such office space is
comparable to the office space that the OnSite Employees are then occupying and
(ii) Wells REF continues to provide the OnSite Services. Wells REF shall not
give such notice prior to January 31, 2014.
13.    Payments to and Duties of Wells REF upon Termination.
(a)    After the Termination Date, Wells REF shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within thirty (30) days after the Termination Date all
unpaid reimbursements of expenses and all earned but unpaid Consulting Fees
payable to Wells REF prior to termination of this Agreement. Notwithstanding the
foregoing, if the Company terminates this Agreement without Cause pursuant to
Section 10 prior to June 30, 2014, then Wells REF shall be entitled to payment
of the Consulting Fee through June 30, 2014, with such compensation to be paid
pursuant to this Section 13.
(b)    Wells REF shall promptly upon termination:
(i)    pay over to the Company all money collected and held for the account of
the Company pursuant to this Agreement, after deducting any earned but unpaid
fees and reimbursement for its expenses to which it is then entitled;
(ii)    deliver to the Company a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Company;
and
(iii)    deliver to the Company all assets and documents of the Company then in
the custody of Wells REF, and any reasonable expenses associated with delivery
of such assets and documents shall be reimbursed by the Company to Wells REF.
14.    Indemnification by the Company. The Company shall indemnify and hold
harmless Wells REF and its Affiliates, including their respective officers,
directors, managers, partners and employees, from all liability, claims,
damages, taxes or losses and related expenses, including reasonable attorneys’
fees and costs (collectively, “Losses”), arising as a result of any acts or
omissions in connection with the performance of their duties hereunder, subject
to any limitations imposed by the laws of the State of Maryland. Notwithstanding
the foregoing, Wells REF shall not be entitled to indemnification or be held
harmless pursuant to this Section 14 for any activity for which Wells REF shall
be required to indemnify or hold harmless the Company pursuant to Section 15.
15.    Indemnification by Wells REF. Wells REF shall indemnify and hold harmless
the Company and its Affiliates, including their respective officers, directors,
managers, partners and employees, from all Losses to the extent that such Losses
are incurred by reason of Wells REF’s bad faith, fraud, willful misconduct,
gross negligence or reckless disregard of its duties under this Agreement.
16.    Limitation on Liability. Notwithstanding any other provision contained in
this Agreement, the Company, the OP and Wells REF agree that neither Wells REF,
on one hand, or the Company and the OP, on the other hand, will be liable to the
other party, whether based on contract, tort (including negligence),




--------------------------------------------------------------------------------




warranty or any other legal or equitable grounds, for any special, indirect,
punitive, incidental or consequential losses, damages or expenses of such party.
17.    Cooperation. Each of the parties hereby agrees to cooperate with the
other parties with respect to all transitional matters occurring in connection
with the execution, delivery and performance of this Agreement and the
Transition Agreement, including, without limitation, the assignment of all
contracts and arrangements used in connection with Wells REF’s provision of
advisory services under the Advisory Agreement prior its termination as may be
requested by the Company or the OP from time to time.
18.    Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth herein:
To the Board and the Company:    Wells Core Office Income REIT, Inc.
6200 The Corners Parkway
Norcross, Georgia 30097-3365
Attention: Chief Executive Officer


To the OP:     Wells Core Office Income Operating Partnership, L.P.
6200 The Corners Parkway
Norcross, Georgia 30097-3365
Attention: Chief Executive Officer of
Wells Core Office Income REIT, Inc., General Partner


To Wells REF:    Wells Real Estate Funds, Inc.
6200 The Corners Parkway
Norcross, Georgia 30097-3365
Attention: President
Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 18.
19.    Modification. This Agreement shall not be changed, modified, terminated
or discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.
20.    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
21.    Governing Law. This Agreement will be governed by the laws of the State
of Georgia, without regard to the conflicts of law principles of such State. The
parties hereto consent and submit to the exclusive jurisdiction of the courts
(State and federal) located in the State of Georgia in connection with any
controversy arising under this Agreement or its subject matter. The parties
hereby waive any objection they may have in any such action based on lack of
personal jurisdiction, improper venue or inconvenient forum. The parties further
agree that service of any process, summons, notice or document by U.S.
registered mail to its respective address set forth below shall be effective
local service for any litigation brought in such courts.
22.    Construction. The parties have participated jointly in the drafting of
this Agreement, and each party was represented by counsel in the negotiation of
this Agreement. In the event an ambiguity or question




--------------------------------------------------------------------------------




of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
23.    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
24.    Indulgences, not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
25.    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
26.    Titles not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
27.    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories. Counterparts may be delivered by
facsimile or other electronic transmission.
28.    Survival. The provisions of Sections 1, 12(e), 13 through 26 and 28 shall
survive termination of this Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Transition Services
Agreement effective as of the Effective Date.
WELLS CORE OFFICE INCOME REIT, INC.
By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Executive Vice President
WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P.
By:
Wells Core Office Income REIT, Inc., its
General Partner

By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Executive Vice President
WELLS REAL ESTATE FUNDS, INC.
By: /s/ Randy A. Simmons
Name: Randy A. Simmons    
Title: Chief Operating Officer    




--------------------------------------------------------------------------------




SCHEDULE A


TRANSITION SERVICES:


Information technology infrastructure design and implementation
•
Manage expansion and assignment of private cloud for purposes of hosting
business applications and file storage.

•
Establish business processes by the date of self-management for the following:

◦
Corporate financials

◦
Treasury Operations

◦
Expense Reporting

◦
Payroll

•
Manage assignment of current WREF MRI contract on the date of self-management.

•
Develop, implement and manage the plan for dealing with non-Core REIT data
currently in MRI, including support for non-Core REIT users accessing MRI after
date of self-management.

•
Establish service contracts with technology utility service providers.

•
Migrate legacy email and files to the new utility platforms.

•
Support the marketing web identity launch.

o
Web Domain redirects

o
Email under new web domain

•
Establish and transition a contract management/administration solution to
targeted personnel.



Human Resources
•
Vendor selection and setup for payroll and human resources information system
(HRIS).

•
Selection and implantation of all health, welfare and retirement programs.

•
Establish all HR related policies and procedures.  Documentation via Employee
Handbook and applicable Plan Documents (i.e. PTO, Severance).

•
Establish/document guidelines and best practices for recruiting, employee
relations performance management.

•
Training of Target Employees on all HRIS and related systems.



Treasury and cash management infrastructure design and implementation
•
Procuring and implementing remote deposit console, check printer with signature
card, check stock and postage machine.

•
Creating new bank accounts and updating company information.

•
Updating bank account access/permissions.

•
Training Target Employees on accounts payable and treasury functions.



Marketing and Investor Communications Support
•
Update website and other electronic media to represent name change.

•
Other website updates, as necessary.

•
Oversight of copywriting, ongoing edits, etc.

•
Working with and transitioning duties with vendors for specific projects and
mail house needs.







--------------------------------------------------------------------------------




Physical Move to a private suite in 6200 The Corners Parkway or to new office
location
•
Site selection and planning (technology specific).

•
Establish internet and phone circuits.

•
Select and implement telephony solution.

•
Build out local network and wireless solutions.

•
Select and implement imaging solution (print, scan, copy, fax, etc.).

•
Deploy new workstations (computers).

•
Establish site security measures (technology specific).

•
Establish relationships and contracts with technology support providers for site
specific services.



SUPPORT SERVICES:


Client Services and DST on-going support services
•
Escalated service issues.

•
NIGO resolution.

•
Inbound investor emails.

•
DST call center training and oversight.

•
Proxy oversight and support.

•
Tax form preparation oversight, validation and approval.

•
DST Vision & FANmail approvals.

•
DST project management oversight.

•
DST work queue oversight and review.

•
DST invoice review and reconciliation.

•
Product accounting support.

•
Evaluation of alternative service providers, upon request.

•
Broker Dealer and Financial Advisor back-office support.

•
Training targeted personnel to transition DST relationship internally.

•
Contract oversight and management.



Compliance and risk management support
•
Information requests and data reporting requests.

•
Written inquiry response support.

•
Quarterly statement oversight and approval.



Investor Communications services
•
Provide oversight and review of investor and FA communications.

•
Coordinate investor communications with transfer agent.

•
Validate investor and FA mailing lists.

•
Coordinate statement inserts.

•
Investor forms- updates and reviews.













--------------------------------------------------------------------------------




Infrastructure support (while residing at current office location)
•
Technical helpdesk.

•
Utilities support – Phones, Network, Imaging, Desktops/Laptops.

•
Application Support.









